DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on 2/22/2022 does not comply with the requirements of 37 CFR 1.121(c) because, the status of every claim is not indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  For instance, claim 1 should be indicated as “(Previously Presented)”.
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Since the reply filed on 2/22/2/22 appears to be bona fide, applicant is given a TIME PERIOD of ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to submit an amendment in compliance with 37 CFR 1.121 in order to avoid aban-donment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Para. 0003: “multiple links” and “parcel sorting link” is unclear.
Para. 0012: The sentence beginning with “One delivery opening 150 corresponds” is a run-on sentence and is unclear. Applicant should separate the sentence into multiple sentences for clarity.
Para. 0017: The sentence beginning with “I view of the foregoing defect…” is a run-on sentence and is unclear.  
Para. 0020: The sentence beginning with “In the embodiments, optionally, for each…” is a run-on sentence and is unclear.
Para. 0022: The sentence beginning with “Exemplarily, taking the city…” is a run-on sentence and is unclear.
Para. 0025: “optionally and generally” in line 1 is unclear and needs revision.  Does Applicant mean, In the embodiments, generally a delivery opening can only delivery the item…”?
Para. 0028: In line 3, “sorted to one robot 120” is unclear.  Does Applicant mean, “sorted by one robot 120”?
Para. 0038: The sentence beginning with “In an optional mode of the embodiments” is a run-on sentence and is unclear.
Para. 0040: the “conveyor arranged between the preset guiding position of the target sub-area and the supply station 140 is not clearly shown in the figures and is unclear.
Para. 0041: The sentence beginning with “Since the floor space size” is unclear and requires revision.
Para. 0043: “satisfies the transfer condition” is unclear.  
Para. 0044: line 5, where are the items that fall into the chute from the guiding device ultimately going?  Are they falling into a container to be stored?  This sentence needs to be revised for clarity.
Para. 0046: line 2, “has been full” is unclear and needs to be revised.
The above are some examples of unclear language and improper grammar.  However, Applicant needs to review and revise the entire specification to ensure clarity and appropriate grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 13, 14, 15, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 2, “delivery openings among the plurality of sub-areas have a same destination” is not clear.  Does Applicant mean “a plurality of delivery openings have a same destination”?

Relative to claim 14, some of the language requires revision to be put into better form.  For instance, Applicant may insert “for” before “determining” in line 2 for clarity.  Alternatively, Applicant may recite: 
“A sorting method, comprising:
determining, by a control server, a target delivery opening corresponding to a destination of an item to be sorted according to destination information of the item, and a target sub-area where the target delivery opening is located among a plurality of sub-areas of a sorting area;  
assigning, by the control server, a delivery task to a target sorting robot among a plurality of sorting robots;
wherein the sorting area is divided into a plurality of sub-areas, each sub-area is deployed with at least one supply station and a plurality of delivery openings, and one delivery opening corresponds to one destination;
wherein, after the item to be sorted is transported to a supply station in the target sub-area, the target sorting robot, in response to the delivery task, retrieves the item from the supply station where the item is located, and transports the item to the target delivery opening in the target sub-area for delivery.”?  
Relative to claim 15, Applicant should change “comprising”, to “further comprises”.

Relative to claims 10, 13, 19, and 20, “in a case” is unclear and should be revised.  For instance, in claim 10, does Applicant mean, “wherein each sub-area comprises a plurality of supply stations, the control server is configured to select a target supply station, in the plurality of supply stations, in the target sub-area by: ..”.  Applicant should make similar amendments to claim 13.  
In claim 19, in lines 2-3, does Applicant mean, “when the item transfer container is determined to satisfy a transfer condition, 
the control server selects a target supply station in the target sub-area; and assigns a transport task to a target container transport robot among the plurality of container transport robots according to the target supply station; 
the target container transport robot, in response to the transport task, transports the item transfer container at the target exit to the target supply station of the target sub-area.”?

In claim 20, some lines are unclear and require revision.  In lines 8-11, the total delivery distance is unclear.  What does Applicant mean by: “the total delivery distance is a total walking distance of all sorting robots while each item to be sorted in the item transfer container is delivered by a corresponding sorting robot from a same supply station to a corresponding delivery opening.”  Is Applicant referring to the total walking distance of each of the robots assigned to deliver items from a particular supply station to the delivery openings?  
Does Applicant mean: 
“wherein the control server selecting a target supply station in the target sub-area, further comprises: 
when a plurality of supply stations are deployed in each sub-area, calculating a total delivery distance of all items to be sorted in the item transfer container corresponding to a respective one of different supply stations of the target sub-area, and 
selecting the target supply station among the plurality of supply stations of the target sub-area based at least in part on the total delivery distance; 
wherein the total delivery distance for the supply stations is a total walking distance of each of the sorting robots while delivering each item in the item transfer container from the supply station to a corresponding delivery opening.”?

Relative to claim 21, Applicant should insert, “further” before “comprises” in line 3.

Relative to claim 22, Applicant should change, “selecting”, “assigning”, and “transporting” in lines 3, 5, and 9 to “selects”, “assigns”, and “transports” respectively. 
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 11, 14 and 21 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang CN 109985815 in view of Kazama et al (US PG. Pub. 20170313516).  Relative to claims 1-12 and 11, Wang discloses: 
1) a sorting system (“parcel sorting system”)(Fig. 1) comprising:
a control server (included in dispatch center, Ref. 101)(Fig. 1)(Page 5, Para. 3);
a plurality of sorting robots (102)(Fig. 1) and a sorting area (see areas including 104, 106)(Fig.1 );
wherein the sorting area is divided into a plurality of sub-areas (104, 106)(Fig. 1), each sub-area (104, 106) is deployed with at least one supply station (103A, 103B)(Fig. 1) and a plurality of delivery openings (105)(Fig. 1), the delivery openings (105)(Fig. 1) corresponding to destinations (Page 5, Para. 3);
the control server (101) is configured to:
determine a target delivery opening (target Ref. 105) corresponding to a destination of an item to be sorted according to destination information of the item to be sorted (Page 7, Para. 5; see “finds the corresponding hot spot for delivery”);
determine a target sub-area (104, 106) where the target delivery opening (105) is located among the plurality of sub-areas (104, 106) of the sorting area (Fig. 1)(Page 7, Para. 5); and
assign a delivery task to a target sorting robot (102)(Fig. 1) among the plurality of sorting robots (102)(Fig. 1)(Page 7, Para. 3);
the target sorting robot (102) is configured to:
after the item (“package”) to be sorted is transported to a supply station (103A,B) in the target sub-area (104, 106), and in response to the delivery task, retrieve the item to be sorted from a supply station (103) where the item to be sorted is located (Page 7, Para. 3-5); and
transport the item to be sorted to the target delivery opening (105) in the target sub-area for delivery (Page 7, Para. 5); 
11) the control server (101) is configured to determine the target delivery opening (105) corresponding to the destination of the item (“package”) to be sorted according to the destination information of the item to be sorted by:
matching the destination information of the item to be sorted with the pre-stored delivery opening (105; pre-stored delivery opening information is inherently included in the sorting system as the dispatch center, 101, uses the stored information to sort packages into delivery openings, 105) configuration information of the plurality of destinations (Page. 7, Para. 5); and
determining the target delivery opening (105) corresponding to the destination of the item (“package”) to be sorted among the plurality of delivery openings according to a matching result (Page 7, Para. 5).
Relative to claim 14, the disclosure of Wang includes: a sorting method, comprising: a control server (101) determining a target delivery opening (105) corresponding to a destination of an item to be sorted according to destination information of the item to be sorted (Page 5, Para. 3), and determining a target sub-area (104, 106)(Fig. 1) where the target delivery opening (105) is located among a plurality of sub-areas (104, 106) of a sorting area (sorting area included Ref. 104 and 106)(Fig. 1); and assigning a delivery task to a target sorting robot (102) among a plurality of sorting robots (102)(Page 5, Para 3);
the sorting area (total area of 104, 106) is divided into a plurality of sub-areas (104, 106), each sub-area is deployed with at least one supply station (103) and a plurality of delivery openings (105), (Page 7, Para. 5);
after the item (“package”) to be sorted being transported to a supply station (103) in the target sub-area (104, 106), the target sorting robot (102), in response to the delivery task, retrieving the item to be sorted from a supply station (103) where the item to be sorted is located (Page 7, Para. 3), and transporting the item to be sorted to the target delivery opening (105) in the target sub-area (104, 106) for delivery (Page 7, Para. 3-5); 
21) the control server (101) determining the target delivery opening (105) corresponding to the destination of the item (“package”) to be sorted according to the destination information of the item to be sorted, comprises:
matching the destination information of the item to be sorted with pre-stored delivery opening (105) configuration information of a plurality of destinations (Page 7, Para. 5, inherently included);  determining the target delivery opening (105) corresponding to the destination of the item to be sorted among the plurality of delivery openings (105) according to a matching result (Page 7, Para. 5).
Wang does not expressly disclose: 
1) one delivery opening corresponds to one destination; 
2) plural delivery openings among the plurality of sub-areas have a same destination; or
11) the control server stores delivery opening configuration information of a plurality of destinations, and each destination in the delivery opening configuration information is associated with at least one delivery opening.
Kazama teaches: one delivery opening (“compartment” in sorting rack, 102)(Fig. 1) corresponds to one destination (Para. 0038); plural delivery openings (“compartments”) among the plurality of sub-areas (see areas in warehouse where racks are located) have a same destination (Para. 0038); and the control server (2)(Fig. 2) stores delivery opening configuration information of a plurality of destinations (Para. 0055; 0063; controller associates individual destination information with compartments), and each destination in the delivery opening configuration information is associated with at least one delivery opening (Para. 0055; 0063; 0038; 0069), for the purpose of providing an apparatus for managing articles to be delivered that minimizes manual labor, and improves working efficiency by reducing the number of transport trips of a transport vehicle (Para. 0001-0002; 0006; 0012).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Wang with the one or more delivery openings corresponding to one destination; and the control server stores delivery opening configuration information, as taught in Kazama, for the purpose of providing an apparatus for managing articles to be delivered that minimizes manual labor, and improves working efficiency by reducing the number of transport trips of a transport vehicle.

Relative to claim 3, Wang in view of Kazama does not expressly disclose: the physical locations of destinations corresponding to a plurality of delivery openings in at least one sub-area are close.
Kazama teaches: the physical locations of destinations corresponding to a plurality of delivery openings (“compartments”) in at least one sub-area (see an area where one or more sorting racks, 102, are located)(Fig. 1) are close, as an obvious matter of design choice.  Kazama teaches a plurality of compartments may be assigned to one destination (Para. 0038).  Kazama also teaches assigning and sorting articles into racks, using transport vehicles (106) that minimizes the travel distance of the transport vehicles (106) in order to improve warehouse efficiency (Para. 0191-0192; 0187). 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Wang in view of Kazama with so that the physical locations of destinations corresponding to a plurality of delivery openings in at least one sub-area are close, as an obvious matter of design choice to minimize the travel distance of transport vehicles, thereby improving efficiency.  See MPEP §2144.04

	
Claim(s) 4 and 15 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kazama as applied to claim 1 above, and further in view of Clark et al (US Patent No. 8,594,834). Relative to claims 4 and 15, Wang in view of Kazama discloses all claim limitations mentioned above, but does not expressly disclose: 
4) each sub-area corresponds respectively to a different sorting robot among the plurality of sorting robots, and corresponds to at least one sorting robot;
the control server is configured to assign a delivery task to a target sorting robot
among the plurality of sorting robots by: assigning the delivery task to a target sorting robot among at least one sorting robot corresponding to the target sub-area, according to the target sub-area; or
15) the control server assigning the delivery task to a target sorting robot among the plurality of sorting robots, further comprises:
in a case that each sub-area corresponds respectively to a different sorting robot among the plurality of sorting robots and corresponds to at least one sorting robot, assigning the delivery task to a target sorting robot among at least one sorting robot corresponding to the target sub-area according to the target sub-area.
Clark teaches: each sub-area (“zone”, within inventory area, 210)(Fig. 3) corresponds respectively to a different sorting robot (222)(bots may be assigned to operate within zone) among the plurality of sorting robots (222)(Fig. 3), and corresponds to at least one sorting robot (222)(Col. 12, lines 10-18);
the control server (290)(Fig. 3) is configured to assign a delivery task to a target sorting robot (222) among the plurality of sorting robots (222) by: assigning the delivery task to a target sorting robot (222) among at least one sorting robot (222) corresponding to the target sub-area (selected “zone”), according to the target sub-area (Col. 9, lines 42-50; Col. 12, lines 8-20); and
the control server (290) assigning the delivery task to a target sorting robot (222) among the plurality of sorting robots (222), further comprises:
in a case that each sub-area corresponds respectively to a different sorting robot (222) among the plurality of sorting robots and corresponds to at least one sorting robot (222), assigning the delivery task to a target sorting robot (222) among at least one sorting robot corresponding to the target sub-area (“selected zone”) according to the target sub-area (Col. 12, lines 10-18).
Clark teaches each sub-area corresponds respectively to a different sorting robot among the plurality of sorting robots as described above, for the purpose of providing a robot-assisted order fulfillment system that is an end-to-end order fulfillment solution that can flexibly integrate with other materials handling techniques while reducing costs (Col. 1, lines 1-20; Col. 2, lines 45-60).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Wang in view of Kazama so that each sub-area corresponds respectively to a different sorting robot among the plurality of sorting robots described above, as taught in Clark for the purpose of providing a robot-assisted order fulfillment system that is an end-to-end order fulfillment solution that can flexibly integrate with other materials handling techniques, while reducing costs.

	
Claim(s) 5-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kazama as applied to claim 1 above, and further in view of Bellar et al (US PG. Pub. 2019/0367276).  Relative to claims 5-7 and 16-17, the disclosure of Wang in view of Kazama discloses all claim limitations mentioned above, but does not expressly disclose: 
5) a guiding device comprising an entry, a plurality of exits, and a conveying component connecting the entry and the plurality of exits; wherein the item to be sorted enters the guiding device through the entry, and is conveyed through the conveying component, and exits from the guiding device through one of the plurality of exits; and a preset correspondence between the plurality of exits and a plurality of supply stations is provided; the control server is further configured to send a guidance command of the item to be sorted to the guiding device according to the target sub-area; the guiding device is configured to guide the item to be sorted to a target exit corresponding to a supply station in the target sub-area according to the guidance command; 
6) at least one reader at the entry of the guiding device; wherein the reader is configured to communicate with the control server wirelessly; and the reader is further configured to scan an information tag on the item to be sorted, read destination information in the information tag, and send the destination information to the control server; 
7) one exit corresponds to one supply station; 
16) the control server sending a guidance command of the item to be sorted to a guiding device according to the target sub-area;
the guiding device comprises an entry, a plurality of exits, and a conveying component connecting the entry and the plurality of exits; the item to be sorted enters the guiding device through the entry, and is conveyed through the conveying component, and exits from the guiding device through one of the plurality of exits; and a preset correspondence between the plurality of exits and the plurality of supply stations is provided;
the guiding device guiding the item to be sorted to a target exit corresponding to a supply station in the target sub-area according to the guidance command; or
17) a reader scanning an information tag on the item to be sorted, reading destination information in the information tag, and sending the destination information to the control server; the reader is arranged at the entry of the guiding device, and the reader is configured to communicate with the control server wirelessly.
Bellar teaches: 
5) a guiding device (204)(Fig. 2) comprising an entry (see where items are loaded onto belt, 204), a plurality of exits (see intersection of Ref. 204 near sorting belts, Ref. 208, 210, 212, 214) and a conveying component (see belt, 204) connecting the entry and the plurality of exits (see places where items are sorted onto belts, 208, 210, 212, 214)(Para. 0019); the item to be sorted enters the guiding device (204) through the entry (see where items are loaded)(Para. 0019)(Fig. 2), and is conveyed through the conveying component (see belt of Ref. 204), and exits from the guiding device (204) through one of the plurality of exits (see intersections of Ref. 104, and sorting lanes, 208, 210, 212, and 214)(Fig. 2); and a preset correspondence between the plurality of exits (see near entry of Ref. 208, 210, 212, and 214 from Ref. 204)(Fig. 2) and a plurality of supply stations (see locations associated with lanes, 208, 210, 212, and 214, where the items can be picked up) is provided (Para. 0020-0021); the control server (530, 510, 520)(Fig. 5) is further configured to send a guidance command of the item to be sorted to the guiding device (204) according to the target sub-area (Para. 0014; 0019); the guiding device (204) is configured to guide the item to be sorted to a target exit (see exit of Ref. 208, 210, 212, 214)(Fig. 2) corresponding to a supply station (location where items can be picked up) in the target sub-area according to the guidance command (Para. 0019-0020); 
6) at least one reader (206)(Fig. 2) at the entry of the guiding device (204)(Para. 0019); the reader (206) is configured to communicate with the control server (530, 510, 520) wirelessly (Para. 0038); and the reader (206) is further configured to scan an information tag (“identifier”) on the item to be sorted, read destination information in the information tag (“identifier”), and send the destination information to the control server (530, 510, 520)(Para. 0019-0020); 
7) one exit (see near lanes, 208, 210, 212, 214)(Fig. 2) corresponds to one supply station (see where items are picked up; Para. 0019-0020); 
16) the control server (530, 510, 520) sending a guidance command of the item to be sorted to a guiding device (204) according to the target sub-area (Para. 0014);
the guiding device (204) comprises an entry, a plurality of exits (see near Ref. 208, 210, 212, and 214)(Fig. 2), and a conveying component (see belt of Ref. 204) connecting the entry and the plurality of exits (Fig. 2)(Para. 0019-0020); the item to be sorted enters the guiding device (204) through the entry, and is conveyed through the conveying component (see belt of Ref. 204), and exits from the guiding device (204) through one of the plurality of exits (see near lanes, 208, 210, 212, and 214)(Fig. 2); and a preset correspondence between the plurality of exits (see near lanes, 208, 210, 212, and 214) and the plurality of supply stations is provided (Para. 0019-0020); 
the guiding device (204) guiding the item to be sorted to a target exit (any lane of Ref. 208, 210, 212, 214) corresponding to a supply station (see location where items are picked up) in the target sub-area according to the guidance command (Para. 0019-0020); or
17) a reader (206) scanning an information tag on the item to be sorted, reading destination information in the information tag (Para. 0019), and sending the destination information to the control server (530, 510, 520)(Para. 0014); the reader (206) is arranged at the entry of the guiding device (204)(Para. 0019-0020), and the reader (206) is configured to communicate with the control server wirelessly (Para. 0019; 0038).
Bellar teaches the guiding device comprising an entry, a plurality of exits, and a conveying component connecting the entry and the plurality of exits; and reader described above, for the purpose of providing an improved retail facility for delivering, unloading, and sorting products in an automated and optimal manner (Para. 0002-0003; 0013).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Wang in view of Kazama with the guiding device and reader as taught in Bellar for the purpose of an improved retail facility for delivering, unloading, and sorting products in an automated and optimal manner.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kazama and Bellar as applied to claims 5 and 16 above, and further in view of Phan-Quiroga et al (US PG. Pub. 2019/0233213). Relative to claims 8 and 18, the disclosure of Wang in view of Kazama discloses all claim limitations mentioned above, but does not expressly disclose: an item transfer container at an exit of the guiding device; the item transfer container is configured to receive the item to be sorted output from the exit of the guiding device.
Phan-Quiroga teaches: an item transfer container (136)(Fig. 1) at an exit of the guiding device (132)(Fig. 1); the item transfer container (136) is configured to receive the item to be sorted output from the exit of the guiding device (132)(Para. 0048), for the purpose of providing a fulfillment system for fulfilling orders for one or more items that can fit into a wide variety of spaces, reduces wait times (Para. 0013), and improves operational efficiency (Para. 0003; 0009; 0010).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Wang in view of Kazama and Bellar with the item transfer container at an exit of the guiding device, as taught in Phan-Quiroga, for the purpose of providing a fulfillment system for fulfilling orders for one or more items that can fit into a wide variety of spaces, reduces wait times (Para. 0013), and improves operational efficiency.

Claim(s) 9 and 19 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kazama, Bellar, and Phan-Quiroga as applied to claim 8 and 18 above, and further in view of Mountz et al (US PG. Pub. 2016/0145044).  Relative to claims 8 and 18, the disclosure of Wang in view of Kazama discloses all claim limitations mentioned above, but does not expressly disclose: a plurality of container transport robots; wherein: the control server is further configured to:
select a target supply station in the target sub-area when determining that the item transfer container satisfies a transfer condition; and
assign a transport task to a target container transport robot among the plurality of container transport robots according to the target supply station;
the target container transport robot is configured to, in response to the transport task, transport the item transfer container at the target exit to the target supply station of the target sub-area; or
in a case that determining that the item transfer container satisfies a transfer condition, the control server selecting a target supply station in the target sub-area; and assigning a transport task to a target container transport robot among the plurality of container transport robots according to the target supply station; the target container transport robot, in response to the transport task, transporting the item transfer container at the target exit to the target supply station of the target sub-area.
Mountz teaches: a plurality of container transport robots (mobile drive units, 520); wherein: the control server (15)(Fig. 1-2) is further configured to:
select a target supply station (area where target receptacles are stored in workspace, 70)(Fig. 2) in the target sub-area when determining that the item transfer container satisfies a transfer condition (order receptacle, 514, reaches threshold capacity; Para. 0099); and
assign a transport task to a target container transport robot (520)(Fig. 2) among the plurality of container transport robots (520) according to the target supply station (50)(Para. 0099-100);
the target container transport robot (520) is configured to, in response to the transport task, transport the item transfer container (514) at the target exit to the target supply station (area where holders, 514, are located) of the target sub-area (Para. 0032; 0099); and
in a case that determining that the item transfer container satisfies a transfer condition, the control server (15) selecting a target supply station (area where receptacle, 514, storing target items is located) in the target sub-area (Para. 0099-100); and assigning a transport task to a target container transport robot (520) among the plurality of container transport robots (520) according to the target supply station (Para. 0099); the target container transport robot (520), in response to the transport task, transporting the item transfer container (514) at the target exit to the target supply station of the target sub-area (Para. 0099-0100). 
Mountz teaches: the control server is configured to select a target supply station in the target sub-area when determining that the item transfer container satisfies a transfer condition as described above, for the purpose of providing a modern inventory system that can accommodate a large number of diverse inventory requests, efficiently utilizes system resources, minimizes delays, and minimizes space (Para. 0001).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Wang in view of Kazama, Bellar, and Phan-Quiroga so that the control server is configured to: select a target supply station in the target sub-area when determining that the item transfer container satisfies a transfer condition as taught in Mountz for the purpose of providing a modern inventory system that can accommodate a large number of diverse inventory requests, efficiently utilizes system resources, minimizes delays, and minimizes space.

Allowable Subject Matter
Claims 10, 12-13, and 20, and 22-23 (as understood by the Examiner) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claims 10, 12-13, and 20-23, the prior art does not disclose:
10) in a case a plurality of supply stations are deployed in each sub-area, the control server is configured to select a target supply station in the target sub-area by:
calculating a total delivery distance of all items to be sorted in the item transfer container corresponding to a respective one of different supply stations of the target sub-area; and
selecting the target supply station among the plurality of supply stations of the target sub-area based at least in part on the total delivery distance;
the total delivery distance is a total walking distance of all sorting robots while each item to be sorted in the item transfer container is delivered by a corresponding sorting robot from a same supply station to a corresponding delivery opening; 
12) at least one collection station is deployed in each sub-area;
the control server is further configured to:
select a target collection station in the target sub-area when determining that a collection container corresponding to the target delivery opening satisfies a transport condition; and
assign a transport task to another target container transport robot among the plurality of container transport robots according to the target collection station;
the another target container transport robot is configured to, in response to the transport task, transport the collection container corresponding to the target delivery opening to the target collection station; 
13) in a case a plurality of collection stations are deployed in each sub-area, the control server is configured to select a target collection station in the target sub-area by:
calculating a total transport distance of the collection containers being transported to a respective one of different collection stations of the target sub-area; and selecting the target collection station among the plurality of collection stations of the target sub-area based at least in part on the total transport distance.
19) the control server selecting a target supply station in the target sub-area, comprises: in a case that a plurality of supply stations are deployed in each sub-area, calculating a total delivery distance of all items to be sorted in the item transfer container corresponding to a respective one of different supply stations of the target sub-area, and selecting the target supply station among the plurality of supply stations of the target sub-area based at least in part on the total delivery distance; wherein the total delivery distance is a total walking distance of all sorting robots while each item to be sorted in the item transfer container is delivered by a corresponding sorting robot from a same supply station to a corresponding delivery opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655